OPINION — AG — (1) 63 O.S.H. 560.5 DOES NOT REQUIRE THE STATE HEALTH DEPARTMENT, OR THE STATE REGISTRAR, WHEN REQUESTED BY " AUTHORIZED PERSONS " SUCH AS IS REFERRED TO BY YOU (STATE AGENCIES, ETC., VETERANS ADMIN.) TO MAKE " SO CALLED VERIFICATION IN LIEU OF FURNISHING COMPLETE CERTIFIED COPIES ". NEITHER DO WE FIND ANY OTHER STATUTE WHICH REQUIRES THEM TO DO SO.(REQUEST INFORMATION AS TO FACTS OF BIRTH) (2) THE STATE HEALTH DEPARTMENT SHOULD, UPON REQUEST, FURNISH CERTIFIED COPIES OF BIRTH RECORDS WITHOUT COST TO AN AGENCY OF THE STATE, SUCH AS THE DEPARTMENT OF WELFARE. CITE: 63 O.S.H. 560.2 (FRED HANSEN)